Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119, 120, or 121as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17087309 or 16129783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior filed applications fail to provide support for the claimed subject matter of a floating vessel comprising: a spar buoy; a tower affixed to the spar buoy; a wind turbine generator affixed to the tower; one or more outriggers, wherein each of the one or more outriggers comprises a float; and an adjustable strut coupling the one or more outriggers to the tower.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0010155 (hereinafter referred as “Robinson”), in view of US 2012/0001431 (hereinafter referred as “Smith”), and DESIGN AND INCLUSION OF A DESALINATION SYSTEM IN A FLOATING OFFSHORE WIND FARM, Proceedings of the ASME 2019 38th International Conference on Ocean, Offshore and Arctic Engineering OMAE2019 June 9-14, 2019, Glasgow, Scotland, UK (hereinafter referred as “Miriello”).
Regarding claim 1, Robinson teaches a floating vessel (100) comprising: a spar buoy; wherein the spar buoy comprises a cylindrical section (3) and a deck (6); a tower (8) affixed to the deck of the spar buoy, wherein a vertical axis of the tower and a vertical axis of the cylindrical section are offset (refer fig. 1); a wind turbine generator affixed to the tower (nacelle 10 houses electrical generator).
Robinson does not teach that the floating vessel comprises a desalination system located in the spar buoy; one or more outriggers connected to the spar buoy, wherein each of the one or more outriggers comprises a float; and an adjustable strut coupling the one or more outriggers to the tower.
Smith teaches a floating vessel (refer fig. 1-7 and fig. 27) comprising floats (20 and 30) pivotally attached to outer ends of lever arms (21 and 31), inner ends of the arms are pivotally attached to an adjustment mechanism that is attached to column (3) of a wind turbine (paragraphs [0080-0083]). Smith further discloses that pistons in hydraulic cylinder 60 are extended and retracted by the pivotal movement of the arms [0096].
Robinson and Smith are analogous inventions in the art of floating vessels comprising wind turbines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide one or more outriggers connected to the spar buoy, wherein each of the one or more outriggers comprises a float; and an adjustable strut coupling the one or more outriggers to the tower in the floating vessel of Stiesdal to provide adjustment mechanism to adjust position of the vessel as taught by Smith (abstract, [0011]).
Modified Robinson does not disclose that the vessel comprising a desalination system located in the spar buoy.
Miriello teaches design and inclusion of desalination system in a floating offshore wind farm, wherein the floating offshore wind farm comprises a plurality of floating columns (spar buoy), and that the desalination system is located in the floating columns (refer fig. 2, fig. 3).
Modified Robinson and Miriello are analogous inventions in the art of floating offshore wind turbines. It would have been an obvious to one of ordinary skill in the art to provide a desalination system located in the spar buoy of the offshore floating vessel to enable use of energy produced by wind turbine to desalinate water at reduced cost. 
Regarding claim 2, Smith further teaches providing wave energy converter [0027].
Regarding claim 4, Miriello further discloses that that the desalination system comprises a pump (fig. 4). The location of the pump would have been an obvious matter of design choice to one of ordinary skill in the art to facilitate supply/discharge of water in the desalination system.
Regarding claim 6, Smith further teaches that the adjustable strut comprises an actuator to adjust a length of the adjustable strut [0096].
Regarding claim 7, “the limitation “adjusts an angle formed between the tower and the one or more outrigger” is a functional limitation and does not impart additional structure. The adjustable struts of Smith are capable of performing the function as claimed and therefore inherently meets the claimed functional limitation. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 10, Robinson teaches that a vertical axis of the wind turbine generator is offset downwind from a vertical axis of the spar buoy (fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Smith and Miriello as applied to claim 8 above, and further in view of US 2006/0119106 (hereinafter referred as “Borden”).
Regarding claim 5, modified Robinson teaches limitations of claim 1 as set forth above. Modified Robinson does not disclose that the vessel comprises a thruster affixed to the float of one of the one or more outriggers.
Borden teaches system for capturing and converting and/or storing wind energy includes a vessel adapted to receive at least one wind machine for capturing wind and a device for converting wind energy to storable energy (abstract). The vessel comprises at least one thruster 49 placed at bow 42 (as shown in FIG. 3) or stern 44, or at both and used in tandem, and may quickly change position as needed. Thrusters 49 allow for maneuvering of the vessel, particularly sideways maneuvering. This is particularly advantageous as it allows ease of adjustment of the position of the vessel at any given time to best capture the wind [0023].
Modified Robinson and Borden are analogous inventions in the art of floating vessels comprising wind turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Robinson with teachings of Borden to provide a thruster affixed to the float to enable adjustment of position of the vessel to best capture the wind. Location of thruster to achieve this function would have been an obvious matter of design choice to one of ordinary kill in the art to optimize maneuvering of the vessel.
Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Smith and Borden.
Regarding claim 11, Robinson teaches a floating vessel (100) comprising: a floating platform, wherein the floating platform comprises a cylindrical section (3) and a deck (6); a tower (8) affixed to the floating platform, wherein a vertical axis of the tower and a vertical axis of the cylindrical section are offset (Refer fig. 1); a wind turbine generator affixed to the tower (nacelle 10 houses the generator). 
Robinson does not teach means for adjusting yaw of the tower and the wind turbine generator; means for adjusting pitch of the tower; and wherein the means for adjusting pitch of the tower relative to the floating platform comprises an adjustable strut and one or more outriggers.
Smith teaches a floating vessel (fig. 1, fig. 27) comprising a floating platform (floats 20, 30 and lever arms 21 and 31 creating a floating platform); a tower (3) affixed to the floating platform; a wind turbine generator affixed to the tower (fig. 27, paragraphs [0053], [0083]); and means for adjusting pitch of the tower (the lever arms 21 and 31 comprises hydraulic cylinder comprising pistons which are extended and retracted by pivotal movement of the arms). Smith teaches that the means for adjusting pitch of the tower relative to the floating platform comprises an adjustable strut (21 and 31) and one or more outriggers (refer fig 1 indicating a plurality of braces and legs providing connection between floats (20 and/or 30) and the tower (3).
It would have been obvious to one of ordinary skill in the art to provide means for adjusting pitch of the tower; and wherein the means for adjusting pitch of the tower relative to the floating platform comprises an adjustable strut and one or more outriggers in the floating platform of Robinson to enable adjusting pitch of the tower.
Modified Robinson does not disclose that the vessel further comprising means for adjusting yaw of the tower and wind turbine generator.
Borden teaches system for capturing and converting and/or storing wind energy includes a vessel adapted to receive at least one wind machine for capturing wind and a device for converting wind energy to storable energy (abstract). The vessel comprises at least one thruster 49 placed at bow 42 (as shown in FIG. 3) or stern 44, or at both and used in tandem, and may quickly change position as needed. Thrusters 49 allow for maneuvering of the vessel, particularly sideways maneuvering. This is particularly advantageous as it allows ease of adjustment of the position of the vessel at any given time to best capture the wind [0023].
Modified Robinson and Borden are analogous inventions in the art of floating vessels comprising wind turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Robinson with teachings of Borden to provide a thruster (means for adjusting yaw of the vessel) affixed to the float to enable adjustment of position of the vessel to best capture the wind. 
Regarding claim 13, Smith further teaches that the system further comprises a wave energy converter (abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Smith and Borden as applied to claim 11 above, and further in view of Miriello.
Regarding claim 15, modified Robinson teaches limitations of claim 11 as set forth above. Smith does not teach that the vessel further comprises means for converting seawater into freshwater.
Miriello teaches design and inclusion of desalination system in a floating offshore wind farm, wherein the floating offshore wind farm comprises a plurality of floating columns (spar buoy), and that the desalination system is located in the floating columns (refer fig. 2, fig. 3).
Modified Robinson and Miriello are analogous inventions in the art of floating offshore wind turbines. It would have been an obvious to one of ordinary skill in the art to provide a desalination system to enable use of energy produced by wind turbine to desalinate water at reduced cost.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, in view of Smith and Borden as applied to claim 11 above, and further in view of US 2019/0162167 (hereinafter referred as “Gonzalez Perez”).
Regarding claim 15, Robinson teaches limitations of claim 11 as set forth above Robinson does not teach that the vessel further comprises means for converting seawater into freshwater.
Gonzalez Perez teaches a floating vessel comprising a wind turbine on a floating base raft (abstract, fig. 1). Gonzalez Perez discloses that the floating base raft has multiple functions including operation base for desalination of seawater [0025].
Robinson and Gonzalez Perez are analogous inventions in the art of floating wind turbine vessels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of Robinson with teachings of Gonzalez Perez to includes means for converting seawater into freshwater such as desalination because Gonzalez Perez establishes that it is known in the art to combine desalination with floating wind turbine vessel.
Allowable Subject Matter
Claims 8-9, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is allowable over cited prior arts because the cited prior arts fail to teach the floating vessel of claim 1, wherein the spar buoy further comprises a buoyancy chamber, cylindrical section, and a ballast section, wherein the cylindrical section houses the desalination system, water in the desalination system serves as ballast, and the ballast section comprises a dense mass media filtration system at the base of the ballast section, which is in fluid communication with the desalination system.
Claims 20-23 are allowable over cited prior arts because the cited prior arts fail to teach the floating vessel of claims 1 and 11, wherein the floating vessel's center of mass is located windward of its center of buoyancy, creating a forward tilt. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777